Bailey, J. This case was before this court at the October term on appeal from a j ndgment in favor of the Village of Desplaines. On reversing that judgment, we held that so much of the ordinance under which the prosecution was instituted, as declares all public picnics and open air dances to be nuisances regardless of their character, is invalid. Poyer v. Village of Desplaines, 18 Ill. App. 225. The rules of law established by that decision must, in this court, be deemed to be res judicata in tliis suit and between these parties. Ogle v. Turpin, 8 Ill. App. 458; Ward v. Johnson, 5 Ill. App. 30; Oldershaw v. Knowles, 6 Ill. App. 325. Another trial has now been had in the court below, resulting in a finding and judgment in favor of the defendant. On this trial the facts were all shown by stipulation, and are as follows, viz.: That the defendant did, on the 31st day of July, 1883, allow a certain tract or parcel of land situated within the Village of Desplaines, and owned and controlled at the time by him, to be used by certain parties for public picnic purposes ; that on that day a public picnic was held on said grounds with his consent arid for his profit, and that said grounds were on that day occupied by a large number of persons in attendance on said picnic, who came from the City of Chicago by rail or otherwise; that said grounds were used by the defendant for such picnic purposes during more than three years prior to said day; that on the 10th day of May, 1883, the Board of Trustees of said Village of Desplaines, in Cook County, Illinois, a corporation under the general law, passed said ordinance, being of the same ordinance set out m extenso in the report of our former decision of this case. The foregoing are all the facts shown by the record, and it is manifest that the case comes within the rule established by this court on the former appeal. It does not appear that the picnic in question was in any degree riotous or disorderly, or that any disorderly persons were gathered in or about said village. Under these circumstances, a conviction could not be had without holding that part of said ordinance declaring all public picnics to be nuisances regardless of their character, to be valid, contrary to the principles already established in this case. The judgment is in accordance with the decision of this court on the former appeal, and must be affirmed. Judgment affirmed.